July 6, 2010 StaceyHong, President Forum Funds Two Portland Square Portland, Maine 04101 RE:Contractual Waivers and Reimbursements Dear Mr. Hong: D.F. Dent and Company, Inc. (the “Adviser”) agrees to extend its waiver of its investment advisory fee and reimburse expenses as necessary to ensure that total annual operating expenses for DF Dent Premier Growth Fund (the “Fund”), a series of the Forum Funds (the “Trust”), do not exceed 1.10% from the existing end date of October 31, 2010 through the period starting on November 1, 2010 and ending October 31, 2011. Exclusions from this reduction are: taxes, interest, portfolio transaction expenses, acquired fund fees and expenses and extraordinary expenses. This agreement can only be terminated or amended upon the approval of the Trust’s Board of Trustees and is automatically terminated if the Adviser is no longer a service provider to the Fund.Unless otherwise amended or terminated, this agreement will terminate on October 31, 2011. Very truly yours, D.F. Dent & Company, Inc. /s/ Daniel F. Dent Daniel F. Dent President
